DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2021 is being considered by the examiner.
However, two foreign patent documents of the information disclosure statement filed on March 21, 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because each of the foreign patent documents does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied, e.g., “A computer-implemented method is disclosed.”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-10, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandoor et al. (US PG Publication No. 2017/0201520, hereinafter "Chandoor"). 

Regarding claim 1, Chandoor discloses a computing device [read on a communication device, see Chandoor para 0040  and Fig.1 block 110 and Fig. 2 block 201], comprising: 
a processor [reads on a processor, see para Chandoor 0033 and 0040 and Fig. 2 block 202]; 
a communications module [reads on a communications subsystem, see Chandoor para 0040 and Fig. 2 block 209] coupled to the processor; and 
a memory [reads on a memory, see Chandoor para 0034 and Fig. 2 block 202] coupled to the processor, the memory storing instructions [reads on instructions stored in the memory and executed by a processor, see para 0034] that, when executed, configure the processor to: 
receive a request to connect [reads on  receiving, by a first application installed on a communication device, user input selecting an account to provision to a second application installed on the communication device, see Chandoor para 0007 and 0058 and Fig. 4 S402] a first data record [reads on an account, see Chandoor para 0007 and 0058] associated with a first application [reads on the first application 412, see Chandoor para 0007 and 0058] on the computing device [reads on the communication device, see Chandoor para 0040  and Fig.1 block 110 and Fig. 2 block 201] with a second data record [reads on an account, see Chandoor para 008 and 0058] associated with a second application [reads on the second application 414, see Chandoor para 0007 and 0058] on the computing device [reads on the communication device, see Chandoor para 0040  and Fig.1 block 110 and Fig. block 201]; and 
establish a secure communication channel [reads on combination of the first application’s sending a session ID being a unique identifier to the second application 414 and the second application’s sending the user ID of the user associated with the second application 414, a device ID identifying the communication device, and the session ID to the first application 412, see Chandoor para 0007-0008 and 0059-0061, and Fig. 4 S404 and S412] between the first application [reads on the first application, see Chandoor para 0008] and the second application [reads on the second application, see Chandoor para 0008], the secure communication channel [reads on a communication channel including a direct interconnection between the first application 112 and the second application 114 and a connection through a remote server computer 130 and a access device 140, see Chandoor para 0039, Fig. 1] enabling transmission of data between the first application and the second application [reads on ensuring that the end to end exchange of data is secure and is made accessible only to the specified user, see Chandoor para 0008], 
 wherein establishing the secure communication channel comprises: 
sending [reads on by the first application, sending a session identifier (ID) that identifies the current provisioning session to the second application 414, see Chandoor para 0059 and Fig. 4 S404], to the second application [reads on the second application 414, see Chandoor para 0059], identifying information for the first data record [reads on the user’s account associated with the first application 412, see Chandoor para 0059] and a first device token [reads on the session ID being a unique identifier that is uniquely associated with the user's account associated with the first application 412, see Chandoor para 0059] associated with the first application [reads on the first application 412, see Chandoor para 0059], 
receiving [reads on by the second application, sending the user ID of the user associated with the second application 414, a device ID identifying the communication device, and the session ID to the first application 412, see Chandoor para 0061 and Fig. 4 S412], from the second application [reads on the second application 414, see Chandoor para 0061], a second device token [reads on the device ID uniquely identifying the specific installation of the second application 414 on the communication device 410, see Chandoor para 0061] associated with the second application [reads on the second application 414, see Chandoor para 0061]; and 
cause the second device token [reads on the device ID uniquely identifying the specific installation of the second application 414, see Chandoor para 0061] to be stored [reads on the storing the access data together with the device ID of the communication device or application ID of the application that was received as part of the provisioning request data, if the access data is bound to a particular communication device and/or particular application, see Chandoor para 0056], in the memory [reads on the access database, see Chandoor para 0056 and Fig. 3 block 350], in association with the first application [reads on the first application. The Examiner construes storing the device ID received as part of the provisioning request data to be the same as storing the second device token in association with the first application, see Chandoor para 0056].  

Regarding claim 4, Chandoor further discloses wherein the instructions, when executed, further configure the processor to: 
cause the first device token [reads on the session ID being a unique identifier that is uniquely associated with the user's account associated with the first application 412, see Chandoor para 0059] to be stored [reads on storing the access data in a secured memory location accessible by the second application 414, see Chandoor para 0069], in the memory [reads on a secured memory location, see Chandoor para 0069],  in association with the second application [The Examiner construes storing the access data by the second application to be the same as storing the first device token in association with the second application, because the access data, received by the second application, includes the session ID being a unique identifier uniquely associated with the user's account associated with the first application 412 and is bound to the communication device sending the provisioning request, see Chandoor para 0056 and 0068].  

Regarding claim 5, Chandoor further discloses wherein the instructions, when executed, further configure the processor to: 
receive a request to add a value transfer card [reads on receiving the encrypted provisioning request, see Chandoor para 0065. The Examiner asserts one of ordinary skill in the art would know that the provisioning request includes a request for payment information to be the same as a value transfer card, because in response to the provisioning request, the access data generated and provided to the second application includes payment information. see Chandoor para 0068], for use with the second application [reads on the second application 414,  see Chandoor para 0068]; and 
in response to receiving the request [reads on validating the provisioning request, see Chandoor para 0068] to add the value transfer card, 
send [reads on sending the access data to the second application 414, wherein the access data includes an account ID, a primary account number (PAN). If the account ID is a primary account number (PAN), the access data may include a token that is a substitute for the PAN and can be used to conduct transactions. see Chandoor para 0068], to the second application [reads on the second application 414, see para 0068] via the secure communication channel [reads on a communication channel including a direct interconnection between the first application 112 and the second application 114 and a connection through a remote server computer 130 and a access device 140, see Chandoor para 0039, Fig. 1], card data of the value transfer card [reads on a primary account number (PAN) and a token that is a substitute for the PAN and can be used to conduct transactions, see Chandoor para 0024 and 0068].  

Regarding claim 6, Chandoor further discloses wherein sending the card data of the value transfer card comprises 
transmitting [reads on reads on combination of pushing the access data to the second application 114 installed on communication device and sending the access data to the second application 414, wherein the access data includes an account ID, a primary account number (PAN). see Chandoor para 0038 and 0068], via an operating system (OS)-level notification service [reads on push-provisioning feature, see Chandoor para 0058], a message [reads on the access data, see Chandoor para 0038] to the second application [reads on the second application 114 and 414, see Chandoor para 0038 and 0068] and 
wherein a message payload of the message [reads on the access data being generated by encrypting the credentials or account information using data associated with the provisioning request such as a session ID associated with the request, device ID of the communication device requesting the access data, application ID of the application requesting or being provisioned with the access data, or user ID associated with the user of the communication device, etc., or any combination thereof, see Chandoor para 0055] contains a device token for the second application [reads on the device ID uniquely identifying the specific installation of the second application 414 on the communication device 410, see Chandoor para 0059.], an indication of an event type [reads on the data associated with the provisioning request, see Chandoor para 0055], and a representation of the value transfer card [reads on a primary account number (PAN) and a token that is a substitute for the PAN and can be used to conduct transactions, see Chandoor para 0068].  

Regarding claim 7, Chandoor further discloses wherein the message payload of the message is encrypted [reads on encrypting data used in a provisioning request (e.g., a PAN) to push access data to another application, see Chandoor para 0046].  

Regarding claim 9, Chandoor further discloses wherein the instructions, when executed, further configure the processor to: 
receive a request to retrieve [reads on by the first application, receiving user input selecting an account to provision to a second application installed on the communication device, see Chandoor para 0071 and Fig. 5 block 502], first data [reads on data to provision, see Chandoor para 0071 and Fig. 5 block 502] from the second application [reads on a second application, see Chandoor para 0071 and Fig. 5 block 502]; and 
in response to receiving the request to retrieve the first data from the second application,
send [reads on sending encrypted provisioning request data to the second application, wherein the encrypted provisioning request data includes an account ID of the account to provision, the user ID, and the device ID, and/or the session ID, see Chandoor para 0071 and Fig. 5 blocks 508 and 510.], to the second application [reads on the second application, see Chandoor para 0071] via the secure communication channel [reads on a communication channel including a direct interconnection between the first application 112 and the second application 114 and a connection through a remote server computer 130 and a access device 140, see Chandoor para 0039, Fig. 1], a data retrieval request message [reads on encrypted provisioning request data, see Chandoor para 0071].

Regarding claim 10, Chandoor further discloses wherein the instructions, when executed, further configure the processor to: receive [reads on by the second application, sending the encrypted provisioning request data to a remote server computer associated with a resource provider to request access data that can be used to access the resource, see Chandoor para 0071 and Fig. 5 block 512], from the second application [reads on the second application, see Chandoor para 0071] via the secure communication channel [reads on a communication channel including a direct interconnection between the first application 112 and the second application 114 and a connection through a remote server computer 130 and a access device 140, see Chandoor para 0039, Fig. 1], a reply message [reads on the encrypted provisioning request data, see Chandoor para 0071 and Fig. 5 block 512].

Method claims 11, 14-17 and 19-20 are drawn to the method corresponding to the computing device of using same as claimed in claim 1, 4-7 and 9-10.  Therefore method claims 11, 14-17 and 19-20 correspond to device claims 11, 4-7 and 9-10, and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Kuhn et al. (US PG Publication No. 2014/0012751, hereinafter "Kuhn").

Regarding claim 2, Chandoor discloses the computing device as outlined above. Chandoor does not appear to explicitly disclose retrieving, from a data store, a trusted link associated with the second application; and sending, to the second application, the identifying information for the first data record and the first device token using the trusted link.
However, Kuhn discloses retrieving [reads on retrieving an SP servicing environment request base URL from the wallet client database 108, see Kuhn para 0131], from a data store [reads on the wallet client database 108, see Kuhn para 0131], a trusted link [reads on an SP servicing environment request base URL, see Kuhn para 0131] associated with the second application [reads on the SP mobile website 106, see Kuhn para 0131. The Examiner asserts one of ordinary skill in the art would know for the SP mobile website(s) to be changeable to SP mobile applications because the provider(s) systems 114 implements proprietary interfaces for communicating data between the SP systems 114 and the SP mobile website(s) and/or SP mobile applications 107 and the wallet client initiates the SP mobile website(s) or the SP mobile application based on the preference, see para 0074-0075 and 0092.]; and 
sending [reads on transmitting to the SP system 114 a request to launch the SP mobile website 116, wherein the request includes a source URL including data of the encoded URL generated at step 1001, see Kuhn para 0131 and 0148], to the second application [reads on the SP system 114, see Kuhn para 0148], the identifying information for the first data record [reads on the wallet identifier, see Kuhn para 0131] and the first device token [reads on signature of the SP servicing environment request URL, see Kuhn para 0131, The Examiner construes the first device token to be the same as the wallet client’s signature of the SP servicing environment request URL of the prior art.] using the trusted link [reads on an SP servicing environment request base URL, see Kuhn para 0131].
Chandoor and Kuhn are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a device push provisioning technology of Chandoor to incorporate teachings of Kuhn to realize the instant limitations. One of ordinary skill in the art would have recognized that applying a wallet client database storing information to link a wallet client to a service provider and an operating system, a base URL, an authentication procedure, and a URL signature of Kuhn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the information to link the wallet client to the service provider, which is stored in the wallet client database, of Kuhn to the teaching of Chandoor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate third-party service integration teachings into similar systems that would provide multiple service and notifications and/or other communications to consumers via the mobile wallets in a secure, efficient, integrated, and consistent manner. The motivation to combine the references applies to all claims under this heading. [Kuhn, Abstract, para 0008-0012]

Regarding claim 3, Chandoor teaches the first device token [reads on the session ID identifying the current provisioning to the second application and being a unique identifier that is uniquely associated with the user's account associated with the first application 412, see Chandoor para 0059.], however, Chandoor is silent to a unique signature associated with the first application. 
However, Kuhn teaches a unique signature [reads on the wallet client’s signature of servicing URLs (i.e., URLs used for providing SP services via the wallet client 105), see Kuhn para 0105. According to the para 0063 of the instant application, a first device token is a key that is unique to the first application and used for creating a connection to other application on the computing device. The servicing URL signed by the wallet is provided to the SP system to request session establishment between the wallet client and the service provider system. Accordingly, the Examiner asserts one of ordinary skill in the art would know the wallet client’s signature of servicing URLs to be the same as the first device token.] associated with the first application [reads on the wallet client, see Kuhn para 0105].

Regarding claim 8, the combination of Chandoor and Kuhn further discloses wherein sending the card data of the value transfer card comprises 
transmitting [reads on sending the access data to the second application 414, wherein the access data includes an account ID, a primary account number (PAN), see Chandoor para 0068], using a trusted link associated with the second application [reads on transmitting a URL (e.g., a URL of the wallet client 105) to the SP mobile application 107 by way of the mobile device operating system 102, see Kuhn para 0085], a message [reads on the access data, see Chandoor para 0068] to the second application [reads on the second application 414, see Chandoor para 0068] and 
wherein a message payload of the message [reads on the access data being generated by encrypting the credentials or account information using data associated with the provisioning request such as a session ID associated with the request, device ID of the communication device requesting the access data, application ID of the application requesting or being provisioned with the access data, or user ID associated with the user of the communication device, etc., or any combination thereof, see Chandoor para 0055] contains a device token for the second application [reads on the device ID uniquely identifying the specific installation of the second application 414 on the communication device 410, see Chandoor para 0059], an indication of an event type [reads on the data associated with the provisioning request, see Chandoor para 0055], and the value transfer card [reads on a primary account number (PAN) and a token that is a substitute for the PAN and can be used to conduct transactions, see Chandoor para 0068].  

Method claims 12, 13 and 18 are drawn to the method corresponding to the computing device of using same as claimed in claims 2, 3 and 8.  Therefore method claims 12, 13 and 18 correspond to device claims 2, 3 and 8, and are rejected for the same reasons of anticipation as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571) 272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        

/JORGE L ORTIZ CRIADO/             Supervisory Patent Examiner, Art Unit 2496